PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7607


UNITED STATES OF AMERICA,

                     Petitioner - Appellant,

              v.

WALTER WOODEN,

                     Respondent - Appellee.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:10-hc-02151-BO)


Argued: September 15, 2017                                       Decided: April 10, 2018


Before MOTZ, TRAXLER, and KEENAN, Circuit Judges.


Affirmed by published opinion. Judge Traxler wrote the opinion, in which Judge Motz
and Judge Keenan joined.


ARGUED: Benjamin M. Shultz, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellant. Debra Carroll Graves, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Raleigh, North Carolina, for Appellee. ON BRIEF: Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, Mark B. Stern, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; John Stuart Bruce,
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellant. Thomas P. McNamara, Federal Public Defender, Eric J.
Brignac, Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellee.
2
TRAXLER, Circuit Judge:

       The Adam Walsh Child Protection and Safety Act of 2006 (the “Act”), Pub. L.

No. 109–248, 120 Stat. 587 (codified as amended in scattered sections of 18 and 42

U.S.C.), authorizes the government to civilly commit “sexually dangerous” federal

inmates after the expiration of their sentences. 18 U.S.C. § 4248(a). A defendant is a

“sexually dangerous person” if he has a prior act or attempted act of child molestation or

sexually violent conduct and is “sexually dangerous to others.” Id. § 4247(a)(5). A

defendant is sexually dangerous to others if he “suffers from a serious mental illness,

abnormality, or disorder as a result of which he would have serious difficulty in

refraining from sexually violent conduct or child molestation if released.”         Id. §

4247(a)(6).

       In 2010, Walter Wooden was serving a sentence at a federal correctional facility

when the government began proceedings against him under the Act; he was civilly

committed as a sexually violent predator in 2014. In 2016, Wooden requested a hearing

to address whether he should be released. See 18 U.S.C. § 4247(h). After a hearing, the

district court concluded that Wooden no longer qualified as a sexually dangerous person

and ordered Wooden’s release. The government appeals. As we will explain, the highly

deferential standard of review applicable to this case compels us to affirm.

                                             I.

                                            A.

       Wooden, who was born in 1956, has a limited intellectual capacity. See United

States v. Wooden, 693 F.3d 440, 443 (4th Cir. 2012) (“Wooden I”). In 1972, when

                                             3
Wooden was 16, he was twice adjudicated delinquent for committing rectal sodomy on a

minor. The next year, he was again was adjudicated delinquent after sexually molesting a

minor. In 1974, Wooden was charged as an adult and pleaded guilty to taking indecent

liberties with a four-year-old child. Wooden received a 10-year sentence but was paroled

into the community in 1980. In 1984, Wooden was convicted and sentenced to 25 years’

imprisonment after separate incidents involving an eight-year-old boy and a twelve-year-

old boy. Wooden was paroled in 2000, returned to prison in 2001 after violating the

terms of parole, and paroled again in 2002.

       After being paroled in 2002, Wooden began sex-offender treatment with Dr.

Ronald Weiner. By 2005, Weiner believed Wooden was responding well enough to

treatment that he was thinking about discharging him. Before that happened, Wooden

resisted taking a routine polygraph, and he ultimately told Dr. Weiner that he had had

sexual contact in the basement laundry room of his building with a seven-year-old boy he

had been alone with on previous occasions. Wooden later changed his story and claimed

that he only dreamed about touching the boy. When interviewed by the police, the boy

denied that Wooden had touched him, but he did say that “he was afraid to be around

Wooden, even though Wooden sometimes gave him money.” Wooden I, 693 F.3d at

444-45.

       During a June 2005 polygraph, Wooden gave “non-deceptive” answers that

admitted to having “deviant sexual thoughts” about children in the past year, being

sexually aroused in the presence of children in the past year, engaging in sexual activity

with a child in the past year, and attempting to engage in sexual activity with a different

                                              4
child. See id. at 444. The District of Columbia parole board determined that Wooden’s

story about the boy in the laundry room was true and revoked Wooden’s parole. Wooden

served the revocation sentence at the Federal Correctional Institute in Butner, North

Carolina.

                                            B.

       In 2010, shortly before Wooden was scheduled to be released from Butner, the

government filed a petition seeking to civilly commit him under the Act. At the hearing

on the government’s petition, Drs. Hy Malinek and Heather Ross testified as expert

witnesses for the government.       Both experts agreed that Wooden suffered from

pedophilia, which qualifies as a “serious mental illness” under the Act; that his illness

would make it difficult for Wooden to refrain from reoffending if released; and that

commitment under the Act was therefore warranted.          Wooden presented the expert

testimony of Dr. Terence Campbell. Campbell testified that Wooden no longer qualified

as a pedophile and that he did not have a volitional impairment, such that commitment

was not appropriate.

       The district court denied the commitment petition, largely adopting Campbell’s

analysis. The court agreed that Wooden had suffered from pedophilia in the past, but

concluded that the government had not proven that Wooden still suffered from pedophilia

at the time of the hearing. As to the Act’s volitional-impairment requirement, the district

court held that it was not sufficient for the government to prove that the mental illness

caused the defendant to have “serious difficulty in refraining from sexually violent

conduct or child molestation if released,” as required by the Act. 18 U.S.C. § 4247(a)(6).

                                            5
Instead, the court concluded that the Constitution required the government to also prove

that the defendant was dangerous, which the court believed required evidence showing a

five-year recidivism rate of at least 50%. Because the government’s evidence fell short

of that threshold, the district court dismissed the government’s petition. See Wooden I,
693 F.3d at 450.

       The government appealed to this court. Although we recognized that review of

the district court’s factual conclusions was governed by the highly deferential clearly-

erroneous standard, we found the district court’s analysis wanting in several respects.

Most significantly, we explained that the district court (1) failed to account for evidence

showing Wooden’s then-current sexual interest in children when concluding that Wooden

was not a pedophile, see id. at 452; (2) failed to address certain internal inconsistencies

and deficiencies in Dr. Campbell’s report and testimony, see id. at 454-55; (3) erred by

equating volitional impairment with impulsiveness and then ignoring strong evidence of

impulsiveness, see id. at 457-58; (4) failed to consider other evidence relevant to the

question of volitional impairment, see id. at 459; and (5) erred by requiring proof of a

greater-than-50% risk that Wooden would re-offend within five years, see id. at 461.

We therefore reversed the district court’s decision and remanded for further proceedings.

       On remand, the district court concluded that our opinion in Wooden I required it to

find that Wooden was a sexually violent predator, and the court therefore ordered

Wooden committed. We reversed and remanded again, explaining that “our mandate

contemplated the possibility that a proper distillation of all the evidence, including a full

accounting of all contradictory and conflicting evidence, could perhaps support the

                                             6
district court’s original findings.” United States v. Wooden, 546 F. Appx. 229, 231 (4th

Cir. 2013) (per curiam) (unpublished). After the second remand, the district court again

certified Wooden as sexually dangerous. Limiting the record to the evidence developed

for the original 2011 hearing, the court concluded that Wooden suffered from pedophilia

at the time of the hearing and that he would have serious difficulty refraining from

reoffending if released.

                                             C.

       In 2014, counsel for Wooden hired Dr. Joseph Plaud to evaluate Wooden’s then-

current condition. After his first interview with Wooden, Plaud became concerned about

Wooden’s neurocognitive development, and he strongly recommended that Wooden

undergo medical and neuropsychological evaluations.        Counsel then brought in Dr.

Frederick Winsmann to evaluate Wooden. Dr. Winsmann, a psychologist, is a leading

expert on the issue of volitional control in sex offenders. He is the founder of the Boston

Symposium on Psychology and the Law, “an annual event . . . [that] bring[s] together

experts in the field of psychology and psychiatry, as well as the law . . . . to discuss

difficult topics and advance the field.” J.A. 462.

       Winsmann interviewed Wooden multiple times and conducted a battery of tests

measuring Wooden’s memory, intellectual ability, and adaptive functioning. Winsmann

also interviewed some of Wooden’s family members. Winsmann concluded that Wooden

suffers from Intellectual Development Disorder (“IDD”), a condition previously referred

to by mental-health professionals as mental retardation. Although evidence of Wooden’s

intellectual limitations was part of the original hearing record, see Wooden, 693 F.3d at

                                             7
443, his intellectual capacity was not then a focus of the experts’ reports. In Winsmann’s

view, the earlier failure to diagnose IDD or recognize its significance led to an incorrect

diagnosis of pedophilia.

                                            (1)

       On March 22, 2016, Wooden filed a motion requesting a hearing to determine

whether he should be discharged. See 18 U.S.C. § 4247(h).

       At the hearing, Dr. Winsmann testified that Wooden met the diagnostic criteria for

IDD. According to Winsmann, Wooden has a full-scale IQ of 75 but presents and

communicates at an even lower level. Winsmann testified that Wooden’s “adaptive

functioning is very much impaired”; that his communication skills are “very low”; and

that his cognitive functioning compares to that of a 3rd- to 5th-grader. J.A. 470, 471.

       When viewing Wooden’s past actions and statements through the IDD lens,

Winsmann testified that he saw no evidence of pedophilia. According to Winsmann,

Wooden’s “past offenses in the ʼ70s and ʼ80s were more opportunistic and borne out of

his intellectual deficit rather than this deviant preferential urge or arousal to children.”

J.A. 483. Winsmann explained,

       I don’t see the focused interest on children. I see a global interest in many
       different ages in his sexual interest. And I also see these real adaptive
       difficulties that drive someone like this to really feel more comfortable
       around persons who are so much younger than him chronologically, but he
       is . . . really close to their age in terms of emotional and cognitive
       development.

             So when you look at these factors and the way he’s functioned in the
       world, it’s more compelling to me, it’s more compelling. I considered
       Pedophilic Disorder. I would not be doing my job if I didn’t. But [IDD is
       the] more compelling explanation for his behavior.

                                             8
J.A. 482.

       In Dr. Winsmann’s view, the scope of Wooden’s intellectual and communicative

deficits had long been overlooked, which ultimately led to an incorrect diagnosis. For

example, Wooden’s earlier statements that his very young victims came to him asking for

sex were treated as “cognitive distortions or ‘thinking errors’ common to sex offenders,”

Wooden I, 693 F.3d at 452–53, when Winsmann believed they should have instead been

understood as “the musings of someone, all due respect to Mr. Wooden, mentally

retarded.” J.A. 507.

       Winsmann also testified that, at the time of the hearing, Wooden did not have a

serious difficulty controlling his behavior. Winsmann explained that people with IDD do

develop, but they do so very slowly. And in his view, Wooden’s time in prison had given

him the ability to “weigh consequences, make choices, and think things through,” and

that Wooden therefore would not have “serious difficulty in controlling [his] behavior.”

J.A. 484. As proof of Wooden’s growth, Winsmann pointed to the “clear downward

trend” in the frequency of Wooden’s disciplinary infractions. J.A. 487. According to

Winsmann, the decreasing frequency showed that Wooden was increasingly able to

restrain himself and control his anger and impulsivity.

       Dr. Plaud testified that while he diagnosed Wooden with pedophilic disorder based

on historical data, “there’s really no evidence . . . in the last ten years that Mr. Wooden,

as he sits at Butner, has recurrent or intense sexually arousing fantasies, urges, or

behavior involving sexual activity with prepubescent males. There’s nothing.” J.A. 552-

53. Plaud testified that he agreed with Winsmann that Wooden had IDD. See J.A. 553

                                             9
(“I would fully and completely agree that Mr. Wooden has what we used to call mental

retardation, now IDD.”). Plaud also agreed with Winsmann that Wooden now had

sufficient volitional control:

       [W]e have more understanding now historically about why he may have
       done what he did when he was younger. Because if you look at . . . when
       he was active, engaged in pedophilic behavior, he, himself, was a teenager
       and in his 20s. I think he was delayed.

              You know, the question earlier was well, would a four year-old do
       something to another four year-old? Well, no, because both of them don’t
       really have much hormones going on there. But if you’re 14 or 15 and you
       have physically the hormone development, the development of secondary
       sexual characteristics but your mind is 10 years behind, that’s a problem.
       And so you might see some sexualized behavior given the physiology
       going on. But the brain is delayed. It can’t process it like he was a 14 year-
       old.

              That’s what you got in my judgment. That’s . . . one of the
       significances of this disorder that has gone up until this hearing now
       basically unrecognized for Mr. Wooden.

              So you fast forward. He’s not 14 or 24 or 34, he’s 60 years old.
       Now, it takes a long time to catch up. Now, is he functioning typically,
       cognitively like a 60 year-old? No. But he’s not functioning like a four
       year-old either. I think he has that fundamental understanding now of the
       wrongfulness of engaging in that behavior as a 60 year-old.

J.A. 559-60.

       The government’s experts, Dr. Malinek and Dr. Ross, both testified that Wooden

continued to qualify for commitment under the Act. As to the IDD diagnosis, Malinek

acknowledged that Wooden had adaptive and intellectual deficits, but he questioned

whether IDD “is really fully present here.” J.A. 605. In any event, Malinek rejected

Winsmann’s argument that “IDD is now the explanation for it all.” J.A. 606. Malinek

explained that

                                            10
              IDD has played a role in his history. I’m not saying it did not have
       an impact. I view it as a facilitator or as a disinhibitor, as a factor involving
       poor judgment.

               Individuals with IDD, if you look at the examples in the book or in
       the literature, are not prone to pedophilic conduct. There’s nothing in IDD
       in the DSM or the research that talks about proneness to aggressive,
       persistent interest in prepubescent [children].

             You do have people with IDD who have obviously sexual urges as
       they grow and they do not know how to seek partners, they have poor
       judgment. They may have boundary-violating behavior. But [Wooden’s
       conduct] is not simply boundary-violating behavior. What he engages in is
       aggressive, persistent, predatory sexual conduct with prepubescent children.

J.A. 625-26; see also J.A. 607 (“[T]here’s an impact of his cognitive difficulty here. This

is a contributor. I see it as a risk factor. But there’s nothing in . . . mild mental

retardation or intellectual disability that has a link to sexual conduct of that kind that we

have seen here.”). Malinek also questioned whether Wooden was a “reliable informant”

and whether his denial of sexual interest in children should be believed. J.A. 611. In

Malinek’s view, IDD simply could not explain away the conduct that Wooden had

engaged in:

       [T]he conduct and the planning and the isolating of the children . . . shows
       that is totally not IDD. That is forward, aggressive conduct directly that’s
       coming from sexual arousal. He’s not befriending them for friendship . . .
       as you would anticipate if he had just IDD, playing with them. There’s no
       show me yours and I’ll show you mine -- if he was, indeed, at this level.
       There is movement to anal sex right away. And that is a paraphilic,
       persistent paraphilic chain here over time.

J.A. 627. In response to a question from the government, Malinek described Wooden as

       among the most dangerous sex offenders that I have evaluated. There is an
       unbroken chain of recidivism here. There’s the undisputed evidence of
       pedophilia. There’s acting out while in treatment. There is predatory
       behavior, seeking stranger children for the purpose of sodomy. There’s

                                              11
       adult and child offenses. There’s no amenability, no interest in treatment.
       There’s definitely evidence of defective controls and easily aroused anger.
       So I believe he remains highly dangerous.

J.A. 633. The district court strongly disagreed with that assessment, interjecting that

Malinek’s description of Wooden “just thoroughly impeached all of [Malinek’s]

testimony.” J.A. 633. The court’s statement echoed an earlier critique of Malinek’s

testimony. Responding to Malinek’s testimony that narcissism was a “prominent” aspect

of Wooden’s personality, J.A. 598, the district court stated:

       [Y]ou’ve been telling me he’s a narcissist and entitled and filled with
       claims and demands for entitlement. I see a person who is mentally
       retarded and feebleminded and not really presenting with any of those sorts
       of conditions.

               You know, your perception of the case is just so out of line with
       what I see, that I’m -- honestly, I don’t have anything to hide. I’m honest
       in telling you that.

J.A. 603.

       Wooden testified in support of his discharge petition and expressed regret for his

actions. He testified that he “took advantage of them little kids,” J.A. 425, and he

acknowledged that it was not the right thing to do. He testified that he is attracted to

women and is no longer attracted to young boys. When pressed by the government,

Wooden stated that the last time he was attracted to boys was sometime between 2002

and 2004. See J.A. 446. While Wooden had maintained in the 2011 commitment

proceedings that his victims came to him for sex, he explained in this hearing that the

children came to him asking for money, not sex. Under persistent questioning by the

government, Wooden refused to blame his victims and consistently placed blame on


                                             12
himself. See J.A. 441 (“No, it’s my fault for, my fault for taking advantage of them. It

ain’t their fault. It’s my fault for taking advantage of them.”).

                                             (2)

       The district court ruled in favor of Wooden. Assigning the burden of proof to

Wooden, the district court concluded that Wooden no longer satisfied the statutory

requirements for commitment.

       As to whether Wooden was then “suffer[ing] from a serious mental illness,

abnormality, or disorder,” 18 U.S.C. § 4247(a)(6), the district court specifically credited

the testimony of Dr. Winsmann and concluded that pedophilic disorder was not a proper

diagnosis for Wooden. The court explained:

       [T]he Court highly credits the testimony and conclusions of Dr. Winsmann
       and Dr. Plaud that Mr. Wooden has suffered from Intellectual Development
       Disorder throughout the duration of his life and that IDD is a better
       explanation for Mr. Wooden’s past criminal behavior than Pedophilic
       Disorder.

               The Court heeds the testimony of Dr. Malinek that individuals with
       IDD usually do not commit sexual crimes but are instead often the victims
       of sexual assault. The Court also considered Dr. Malinek’s testimony that
       persons can, and often do, suffer from multiple disorders and that, in his
       opinion, IDD cannot be the sole explanation for all of Mr. Wooden’s past
       behavior because there is nothing in IDD that compels deviant sexual
       attraction to children.

               While it is undisputed that Mr. Wooden has molested children and
       exhibited strong sexual interests toward prepubescent, male children, there
       is also evidence demonstrating that Mr. Wooden has exhibited sexual
       attraction toward adult women and has had adult, age-appropriate partners.
       The Court finds compelling both Dr. Winsmann and Dr. Plaud’s
       explanation for Mr. Wooden’s past behavior as being a result of serious
       intellectual delay such that Mr. Wooden experienced the physical and
       hormonal development of a teenager and young adult but the cognitive
       development and maturity of a much younger person, as much as 10 or 15

                                             13
       years behind, and was therefore unable to understand or control his sexual
       urges. . . . Whereas Doctors Ross and Malinek ascribe Mr. Wooden’s past
       sexual misconduct to an uncontrollable sexual attraction to prepubescent
       male children, Doctors Plaud and Winsmann conclude that the record
       evidence is indicative of a global sexual interest, which when coupled with
       adaptive difficulties and an impaired emotional and cognitive development,
       led to deviations from acceptable conduct and an inability to weigh
       consequences with the maturity of a developed person of his physical age.
       Essentially, due to his IDD or mental handicap, Mr. Wooden lacked the
       cognitive functioning and emotional maturity to form healthy relationships,
       control or understand his sexual urges, or discriminate between partners
       his own age and children with whom he more easily bonded emotionally.
       Mr. Wooden himself has exhibited these characteristics as the Court has
       observed him over the course of five years. The Court finds that this
       reasoning is compelling and that the record evidence supports this
       conclusion.

J.A. 657-58 (emphasis added). The district court also noted that the DSM-V 1 requires

sexual arousal for a six-month period for a diagnosis of a paraphilia such as pedophilic

disorder, but that Winsmann and Plaud both testified that Wooden was not currently

exhibiting pedophilic urges. The court stated that “Wooden [has] not exhibited any

pedophilic urges since 2005, [and] he also testified credibly that he no longer experiences

those impulses.” J.A. 659. The district court therefore concluded that “the record in this

case no longer contains substantial evidence that Wooden is having intense and recurrent

sexually arousing fantasies and urges about prepubescent children.” Id. (internal

quotation marks and alteration omitted). After rejecting the pedophilia diagnosis, the

district court concluded that IDD does not qualify as a “serious mental illness,



       1
             The DSM-V is the fifth edition of the Diagnostic & Statistical Manual of
Mental Disorders, published by the American Psychiatric Association. See United States
v. Maclaren, 866 F.3d 212, 215 (4th Cir. 2017).

                                            14
abnormality, or disorder” under the Act 2 and that Wooden had no other condition that

qualified. Accordingly, the district court concluded that Wooden did not have a “serious

mental illness, abnormality, or disorder,” as required to qualify him as a sexually violent

predator under the Act. 18 U.S.C. § 4247(a)(6).

           The court then moved on to the question of Wooden’s volitional control. The

court credited the testimony of Drs. Winsmann and Plaud that Wooden

       has progressed cognitively and emotionally to the point that he no longer
       faces a serious difficulty refraining from child molestation if released. In
       the opinions of Doctors Plaud and Winsmann, Mr. Wooden is no longer
       expressing arousal to children, has developed an ability to weigh choices
       and understand consequences, and has shown reduced impulsivity. These,
       especially when weighed alongside several protective factors including his
       increased age, infirmity, and a release plan, show that Mr. Wooden will be
       able to control his behavior and reduces the risk that he will reoffend.

J.A. 664.

       The court specifically found the views of Dr. Malinek and Dr. Ross “unreliable”

on the question of Wooden’s “present condition” and explained that the doctors “relied

too heavily upon historical criminal behavior to justify their conclusions that he is

currently sexually dangerous.”      J.A. 664-65.   The district court rejected Malinek’s

assertion that Wooden was one of the most dangerous sex offenders he had evaluated,

stating that Malinek’s “inflated conclusion flatly contradicts the picture of Mr. Wooden

as the Court finds him today: 60 years old, physically and mentally handicapped, and

expressing credible regret over his past actions.” J.A. 665.



       2
                The government does not challenge this ruling on appeal.

                                             15
          The district court noted Wooden’s improved behavior in prison, as shown by

“sharply declining rates of insubordinate behavior and disciplinary citations,” id., and by

the fact that Wooden had never been cited for possessing child pornography or other

sexual material while confined at Butner. In the view of the district court, “[t]his is

evidence of an increasing amount of self-control and weighs toward a finding that Mr.

Wooden will not face a serious difficulty refraining from sexual misconduct.” J.A. 665.

Again concluding that the 2005 laundry-room incident did not occur, 3 the court observed

that Wooden’s last criminal offense occurred in 1983, and that there was no evidence that

Wooden had “experienced any . . . intense sexual urges toward male children” in many

years. J.A. 667.

       The district court recognized that the actuarial models 4 placed Wooden in the

“moderate-high risk category for sexual re-offense.” J.A. 668. The court gave less

weight to those assessments, however, because they were “based almost entirely on

historical factors which can never change and do not account for any development in

[Wooden’s] mental health.” Id. Although Wooden had refused sex-offender treatment

while at Butner, the district court believed that his refusal was more a function of his

intellectual deficits and misunderstandings about the nature of the program than a denial

      3
            The district court made the same factual determination when considering
the government’s initial commitment petition. See Wooden I, 693 F.3d at 449.
      4
               “[A]ctuarial models consider risk factors that have been shown to be
predictive of recidivism. Sex offenders are scored under the model based on the presence
or absence of the risk factors in that offender’s crimes, and the offender’s risk of
recidivism is determined by reference to the known recidivism rates of released sex-
offenders who received the same score under the model.” Wooden I, 693 F.3d at 447 n.2.

                                            16
of his past crimes or a rejection of the general value of treatment. In the district court’s

view, the totality of the evidence showed that “Wooden has gained an awareness of the

wrongfulness of his actions, that he has regret for his actions, and that he understands the

consequences of his past behavior.” J.A. 669.

       The district court also noted that Wooden’s age and health issues made it less

likely that Wooden would reoffend if discharged. Wooden was 60 at the time of the

hearing; as the district court noted, male sex drive decreases with age, which also reduces

the risk of sexual re-offense. Moreover, Wooden was in poor health and generally used a

wheelchair, which further reduced the likelihood that Wooden could engage in a forcible

offense. Wooden planned to live with his sister on release, and she testified about the

steps she would take to ensure that Wooden would not reoffend. In the district court’s

view, Wooden’s planned living arrangements “will provide a safeguard that reduces the

risk of recidivism.” J.A. 671. The district court therefore concluded that Wooden had

carried his burden of proving that he no longer qualified as a sexually dangerous person

under the Act, and the court ordered the government to release Wooden. 5

       The government appeals, arguing that the district court erred in concluding that

Wooden did not suffer from pedophilic disorder and in concluding that Wooden would

not have serious difficulty refraining from re-offending.

       Whether a defendant qualifies for commitment or discharge under the Act

involves inherently factual questions to be resolved by the district court as fact-finder,

       5
            We granted the government’s emergency motion to stay Wooden’s release
pending appeal.

                                            17
and we review the district court’s factual findings for clear error. See Wooden I, 693 F.3d

at 451. “A finding is clearly erroneous when although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite and firm conviction that a

mistake has been committed.” United States v. Hall, 664 F.3d 456, 462 (4th Cir. 2012)

(internal quotation marks omitted). “If the district court’s account of the evidence is

plausible in light of the record viewed in its entirety, the court of appeals may not reverse

it even though convinced that had it been sitting as the trier of fact, it would have

weighed the evidence differently.” Id. (internal quotation marks omitted).

                                             II.

       We first consider the government’s challenge to the district court’s conclusion that

Wooden’s past misconduct was the product of IDD, not pedophilic disorder.

                                             A.

       Although not identified as a separate issue on appeal, the government’s

overarching claim seems to be that Dr. Winsmann’s testimony was not worthy of

credence. We disagree.

       Winsmann is a licensed psychologist who teaches at Harvard Medical School. He

provides treatment to patients, including 150-200 sex offenders, as well as patients with

IDD, some of whom also exhibited sexually inappropriate behavior. Winsmann has also

performed approximately 170 forensic evaluations in state and federal sexually-violent-

predator cases; he found the defendants to meet the criteria for commitment in 45% of the

cases. Winsmann is one of the leading experts focusing on questions of volitional control

in sex offenders. In 2012, he published the first article in the field that attempted to

                                             18
“outlin[e] a protocol and approach [for] assessing serious difficulty in controlling

behaviors.”   J.A. 463.   As explained in Winsmann’s article, the development of a

protocol is critical because “specialized tests and procedures [for assessing volitional

control] do not presently exist and mental health examiners have been, to date, relying

entirely on their imprecise and unreliable clinical judgment.” J.A. 522. Winsmann

founded the Boston Symposium on Psychology and the Law, an annual academic

gathering of experts in the fields of psychiatry, psychology, and the law. In 2015, the

Symposium focused on the subject of volitional control in the context of civil

commitment of sexual offenders. Winsmann’s qualifications and expertise, which are not

disputed by the government, are thus well matched to the issues in this case.

      Winsmann’s initial review of Wooden’s records immediately raised questions

about Wooden’s intellectual capacity, and Winsmann administered a battery of tests to

measure Wooden’s intelligence. Considering the results of those tests and his hours of

interviews with Wooden, Winsmann ultimately concluded that Wooden suffered from

IDD and that it was IDD, not pedophilic disorder, that was the driving force behind

Wooden’s crimes.

      Winsmann explained that a diagnosis of pedophilic disorder required evidence of

“current arousal” to children. J.A. 478. Winsmann found no evidence that Wooden was

currently aroused by children – Wooden repeatedly denied it in interviews, and

Winsmann found nothing else in the record indicating current arousal.           Winsmann

testified that Wooden had a “global sexual interest” rather than a “focused preference on

children.” J.A. 478. Winsmann based that determination on his interviews with Wooden,

                                            19
where Wooden reported three romantic relationships with adult women, and Winsmann’s

interviews with two of Wooden’s sisters, who confirmed that Wooden had peer-aged

girlfriends during the periods when he was not incarcerated. See S.J.A. 53.

       Given Wooden’s global sexual interests and the absence of any evidence of

current intense arousal to young children, Winsmann concluded that Wooden did not

suffer from pedophilic disorder and that IDD provided a “better explanation” for

Wooden’s offenses. J.A. 481. As explained in his report, Winsmann concluded that the

original diagnosis of pedophilic disorder was wrong:

       The past improper decision making was made through a past developmental
       lens. There is no clear and apparent evidence to support a diagnosis of
       Pedophilic Disorder, and, I believe, there is a better explanation for his past
       behavior when developmental considerations are properly given weight. In
       short, past diagnoses of a paraphilic nature were made in error.

S.J.A. 72.

       Winsmann testified that people with IDD are capable of personal and intellectual

growth, but that the growth happens very slowly.           He believed that Wooden had

experienced sufficient growth over the years of his incarceration that he had developed

“sufficient ability to weigh decisions and weigh outcomes.” J.A. 488-89. Winsmann

stated in his written report that

       Mr. Wooden, intellectual deficits notwithstanding, showed evidence of
       being able to examine the basis of and the associations to his thoughts so
       that the sequelae of events, from thought to action, does not lead to an
       offense. This is strong evidence of cognitive mediation – that active
       psychic process that allows for one to modulate behavior.

S.J.A. 68.



                                             20
       Winsmann’s opinion is plausible, coherent, and internally consistent, and thus

does not suffer from the problems that undermined the testimony of Wooden’s expert in

the original commitment hearing. See Wooden I, 693 F.3d at 454-55 (“Dr. Campbell’s

testimony was internally inconsistent and was otherwise deficient or problematic in so

many respects that his opinion provides no safe harbor for the district court’s factual

findings.”). Moreover, Winsmann’s belief that Wooden had slowly developed the ability

to consider the consequences of his actions and modulate his behavior finds support in

evidence before the district court.

       Wooden was convicted multiple times of sexual crimes against children over a

period from his late teens through his 20s.       Wooden was sentenced to 25 years’

imprisonment in 1984 and was paroled in 2002, when he was 46. While on parole,

Wooden participated in sex-offender treatment supervised by Dr. Ronald Weiner. In

2005, Wooden reported the laundry-room encounter to Weiner. In the course of the

ensuing investigation, Wooden stated during a polygraph examination that he had had

sexual contact with a boy in the past year, and he told Weiner about two instances where

he had come close to committing an offense but had changed his mind and did not go

through with it. As to the questionable laundry-room incident itself, the facts as found by

the district court established that Wooden was having sexual urges and dreams about a

seven-year-old boy with whom he spent time alone, but Wooden did not act on those

urges. Thus, comparing Wooden’s conduct in the 1970s and 1980s to his conduct in the

early 2000s, Wooden went from committing multiple forcible sexual offenses to

committing some kind of sexual contact on one occasion while stopping himself from

                                            21
offending on several other occasions. While Wooden’s conduct in 2002-2005 was still

problematic, it nonetheless represents a dramatic improvement over his conduct 30 years

earlier. This trajectory is consistent with Winsmann’s testimony that people with IDD

grow, but do so very slowly, and that they can learn to modulate their behavior.

         Evidence of Wooden’s personal growth can also be seen in the change in

Wooden’s testimony and demeanor between the proceedings in this case. In the 2011

commitment hearing, Wooden was at times “difficult and recalcitrant,” Wooden I, 693
F.3d at 445, and he repeatedly insisted that his young victims came to him seeking sex,

id. at 445-46. In the 2016 discharge hearing, however, Wooden was a cooperative

witness, and he no longer claimed that the victims came to him for sex. Instead, he

testified that they came to him asking for money and that he knew he shouldn’t have

taken advantage of them. The district court, which had been involved with Wooden’s

case from the beginning, found Wooden’s statements of regret to be credible. Wooden

thus went from being uncooperative and in denial in 2011 to being genuinely remorseful

in 2016. This change in Wooden’s behavior likewise provides support for Winsmann’s

views.

         Wooden’s behavior in prison provides further evidence of his personal growth and

maturation. During his early years of incarceration, Wooden had many angry outbursts,

and he was once transferred to a different prison after threatening his guards.       As

Winsmann observed, however, Wooden’s behavior has improved over the years at

Butner. He has not had an angry outburst in at least a decade, and the number of

disciplinary citations has dropped dramatically.

                                            22
       Winsmann’s testimony thus presented the district court with an overarching,

unifying theory of the case: Wooden suffered from IDD, and the previous failure to

recognize the effect of IDD on Wooden’s actions and communications caused other

medical professionals to misdiagnose Wooden as suffering from pedophilic disorder.

Winsmann’s theory is “coherent and facially plausible,” and it is not “contradicted by

extrinsic evidence.” Anderson v. City of Bessemer City, 470 U.S. 564, 575 (1985).

Instead, Winsmann’s theory is supported by the slow improvement in Wooden’s

behavior, as explained above. Accordingly, there is nothing in Winsmann’s views that,

in and of itself, raises doubts about the district court’s decision to credit his testimony.

See id. (“[W]hen a trial judge’s finding is based on his decision to credit the testimony of

one of two or more witnesses, each of whom has told a coherent and facially plausible

story that is not contradicted by extrinsic evidence, that finding, if not internally

inconsistent, can virtually never be clear error.”). The question, then, is whether there are

other errors in the district court’s analysis that would make the court’s conclusion that

Wooden suffered from IDD, not pedophilic disorder, clearly erroneous.

                                             B.

       The government contends that “[t]he record as a whole, and Dr. Malinek’s

testimony in particular,” show that the court erred in accepting Winsmann’s IDD

diagnosis. Brief of Appellant at 15. In support of this argument, the government notes

that Wooden committed several of his crimes in his late twenties and that he was still

having pedophilic urges in 2005.       In the government’s view, these facts cannot be

reconciled with the district court’s conclusion that Wooden committed his criminal

                                             23
offenses because he had a developmental delay of 10-15 years as a result of his IDD. We

disagree.

       As to the reference to a 10-15 year developmental delay, the central part of the

district court’s holding was that, as to his early offenses, Wooden was “unable to

understand or control his sexual urges” because he “experienced the physical and

hormonal development of a teenager and young adult but the cognitive development and

maturity of a much younger person,” J.A. 657, but that Wooden had now grown and

progressed to the point where he would not engage in the same conduct again. As

discussed above, that general conclusion, which is based on Dr. Winsmann’s testimony,

is supported by evidence in the record.     Accordingly, even if the court’s reference to a

10-15 year developmental gap did not precisely capture the nuances of the issue, the error

does not undermine the district court’s analysis or ultimate conclusion.

       As to the government’s larger point, the district court did not ignore Malinek’s

testimony, but the court was not required to find it persuasive. The district court fairly

summarized Malinek’s testimony and acknowledged Malinek’s testimony that IDD could

not explain Wooden’s violent crimes against prepubescent children, see J.A. 653, 657,

but the court nonetheless found Winsmann’s testimony to be more persuasive. Although

a variety of factors go into a court’s credibility determinations, the district court put some

of its reasons on the record: the court believed that portions of Malinek’s testimony were

directly contradicted by the court’s own observations of and experiences with Wooden

over the years and that Malinek focused too heavily on historical criminal behavior rather

than Wooden’s present condition. Moreover, Winsmann reached his diagnosis after

                                             24
interviewing Wooden for hours and administering a battery of tests to measure his

intellectual capacity, while Malinek rejected the IDD diagnosis without ever even talking

to Wooden. See J.A. 480 (Winsmann testified that “you have to understand how a person

like this communicates. And these simple words can sometimes be misunderstood or

taken out of context, if . . . you don’t have the experience working with him or . . . you

don’t spend enough time with Mr. Wooden.”).

      As just discussed, Winsmann’s testimony, standing alone, was coherent, plausible,

and internally consistent; it is not any less so when it is placed beside Malinek’s

testimony. Under these circumstances, the district court’s decision to accept Winsmann’s

views over Malinek’s contrary views is not clearly erroneous. See Anderson, 470 U.S. at

574 (“Where there are two permissible views of the evidence, the factfinder’s choice

between them cannot be clearly erroneous.”).

                                           C.

      The government also contends that the district court erred by crediting Wooden’s

claims that he was sexually attracted to women without addressing Dr. Malinek’s

assertion that such an attraction would not be inconsistent with a diagnosis of pedophilic

disorder. 6 We see no error.



      6
              To the extent that the government suggests Wooden’s asserted interest in
adult women is not believable, we note that Wooden’s sisters confirmed to Winsmann
that Wooden had had peer-aged girlfriends. In addition, prison officials found pictures of
lingerie-clad adult women in Wooden’s cell. Although Wooden claimed the pictures
belonged to his cellmate, he admitted to Winsmann that he was sexually aroused when
looking at the pictures. During a recorded phone call, Wooden also expressed interest in
(Continued)
                                           25
       Malinek’s testimony was not contrary to the district court’s finding, as the court

did not conclude that Wooden’s attraction to adult women precluded a pedophilic-

disorder diagnosis. Rather, the district court concluded that Wooden had a “global sexual

interest,” but that his impaired cognitive functioning and adaptive difficulties led him to

act against children, “with whom he more easily bonded emotionally.” J.A. 658. Under

these circumstances, we cannot say that the district court clearly erred by failing to

explicitly address this portion of Malinek’s testimony.

                                             D.

       The government also maintains that the district court failed to reconcile its

conclusion that Wooden suffered from IDD and was not a pedophile with the aggressive,

calculating nature of Wooden’s prior offenses. Dr. Malinek testified that people with

IDD are gullible and more likely to be the victim of violence than a violent aggressor. In

Malinek’s view, Wooden’s behavior was very different from what would be expected

from a person with IDD:

       [T]he conduct and the planning and the isolating of the children . . . all . . .
       shows that is totally not IDD. That is forward, aggressive conduct directly
       that’s coming from sexual arousal. He’s not befriending them for
       friendship . . . as you would anticipate if he had just IDD.

J.A. 627. The government contends the district court failed to address this evidence.

       We disagree.     Contrary to the government’s argument, the district court did

consider and address this part of Malinek’s testimony. The court referred to this issue



having a relationship with the female attorney representing him in these proceedings. See
J.A. 634.

                                             26
when summarizing Malinek’s testimony, see J.A. 653, and again in its substantive

analysis, see J.A. 657 (“The Court heeds the testimony of Dr. Malinek that individuals

with IDD usually do not commit sexual crimes but are instead often the victims of sexual

assault.”). While the district court did not specifically explain why it did not find that

specific portion of Malinek’s testimony persuasive, it was not required to do so. Our

cases require district courts to take substantial contrary evidence into account when

acting as the finder of fact, see, e.g., Wooden I, 693 F.3d at 451, but that does not mean

the court must explain in detail why it rejects each and every individual piece of

evidence. Here, the district court explicitly acknowledged Malinek’s views, but the court

was nonetheless persuaded by Winsmann’s testimony that Wooden’s aggressive sexual

behavior was the product of IDD. Under our deferential standard of review, the district

court’s treatment and consideration of Malinek’s testimony was sufficient.

                                           E.

       The government also argues that the district court committed reversible error when

it credited Wooden’s testimony that he was no longer attracted to young boys. The

government notes that the record in the original commitment proceedings included

evidence that Wooden was still experiencing pedophilic urges as late as 2011, see

Wooden I, 693 F.3d at 452 (noting that in his 2011 deposition, Wooden acknowledged

that he had been having sexual thoughts about children). According to the government,

the district erred by overlooking this evidence and “accepting Wooden’s testimony that

he [had] not experienced pedophilic urges since he was returned to custody in 2005.”

Brief of Appellant at 17.

                                           27
       The government’s argument misstates the facts actually found by the district court.

In this part of its analysis, the district court drew a distinction between exhibiting and

experiencing pedophilic urges. The court concluded that Wooden had not “exhibited any

pedophilic urges since 2005,” J.A. 659 (emphasis added), but it did not conclude that

Wooden last experienced pedophilic urges in 2005. The district court found Wooden’s

testimony that “he no longer experiences those [urges]” to be credible, id., but the court

made no specific finding about when Wooden stopped experiencing pedophilic urges.

Accordingly, the evidence from the 2011 proceedings is not inconsistent with the district

court’s findings in these proceedings. Even if Wooden was experiencing urges in 2011,

there is no evidence that he was outwardly exhibiting those urges at that time. Likewise,

a conclusion that Wooden was experiencing pedophilic urges in 2011 is not inconsistent

with the district court’s determination that Wooden was no longer experiencing urges at

the time of the hearing in 2016.

       Moreover, while the government argues that the district court should not have

accepted Wooden’s testimony about whether he had pedophilic urges, it points to no

contrary evidence that the court should have accepted. The government nonetheless

suggests that the absence of evidence of pedophilic urges does not mean that Wooden is

not currently experiencing those urges, given that Wooden “showed no evidence of

pedophilia while in custody between 1984 and 2001, but clearly experienced such urges

when he went back to the community.” Brief of Appellant at 17-18.

       To accept the government’s argument would effectively mean that an offender

diagnosed with pedophilic disorder could never be released, as the government could

                                           28
always prove future impulse-control problems by pointing to past failures to exercise

control. The structure of the Act, which requires discharge if the inmate is no longer

sexually dangerous, clearly shows that Congress believed that sexually dangerous

predators could change and grow out of the sexually-dangerous classification.           The

government’s argument forecloses that possibility, and we therefore reject it. Cf. United

States v. Antone, 742 F.3d 151, 169 (4th Cir. 2014) (criticizing district court’s acceptance

of expert opinion that “did not allow for a respondent’s subsequent growth”).

       There is no evidence in the record that Wooden ever told anyone at Butner that he

was still experiencing pedophilic urges or that he engaged in any conduct at Butner that

would suggest he was still experiencing those urges. 7 While Malinek and Ross testified

that Wooden still suffered from pedophilic disorder, they offered no testimony about

whether Wooden was suffering from pedophilic urges at the time of the hearing. Ross,

who had interviewed Wooden in 2015, did not testify that Wooden admitted to

experiencing pedophilic urges. She based her continued diagnosis on the fact that she

believed Wooden suffered from pedophilic disorder at the commitment hearing and had

seen “no evidence which suggests that that has changed in any way or that the IDD would

be a better explanation for his sexual offenses.” J.A. 411. Malinek likewise provided no

       7
               While there may be limited opportunities for an inmate to engage in
conduct indicative of pedophilic urges, it is not impossible. For example, when Wooden
was transferred to Butner in 2005, he sent a Christmas card to the seven-year-old boy at
the center of the 2005 laundry-room incident. Even the defense expert advocating against
commitment in the 2011 proceedings believed that “[a]ttempting to correspond with
children” was an “overt behavior[]” that would be indicative of “ongoing pedophilia.”
Wooden I, 693 F.3d at 455. There is no indication that Wooden has ever again attempted
to correspond with children.

                                            29
testimony that Wooden was currently experiencing urges about children. Nor could he

have, given that he has never interviewed Wooden and conducted his evaluation by

performing actuarial assessments and reviewing documents such as police reports,

mental-health treatment records, and prison records, none of which provided any

information about whether Wooden was experiencing pedophilic urges at the time of the

hearing.

       The only actual evidence of whether Wooden was then experiencing intense

pedophilic urges is found in Wooden’s testimony and that of Drs. Winsmann and Plaud,

both of whom had interviewed Wooden multiple times. Wooden denied he was currently

experiencing pedophilic urges at the hearing and in his interviews with Winsmann and

Plaud. As experts with experience in sexually violent predator commitment proceedings,

Winsmann and Plaud would not blindly take Wooden’s statements at face value, but

would use their training to evaluate the credibility of his statements. Cf. United States v.

Perez, 752 F.3d 398, 408 (4th Cir. 2014) (explaining that after interviewing Adam Walsh

detainee, Dr. Plaud rejected detainee’s denial of pedophilic arousal and described

detainee as “an untreated pedophile who is actively denying his sexual arousal patterns”

(internal quotation marks omitted)). They nevertheless found his denials to be credible,

and they testified that they knew of no evidence showing that Wooden was currently

experiencing pedophilic urges.

       The government thus asks us to reject as clearly erroneous a factual conclusion

that was based on a credibility finding about the only affirmative evidence directed to that

issue. The district court, as fact-finder, could have rejected Wooden’s claim that he was

                                            30
no longer experiencing pedophilic urges if the court had reason to doubt it.          See

Anderson, 470 U.S. at 575 (“[O]nly the trial judge can be aware of the variations in

demeanor and tone of voice that bear so heavily on the listener’s understanding of and

belief in what is said.”). The court instead specifically found Wooden’s denial of current

pedophilic urges to be credible, and the government has pointed to nothing that would

permit us to reject that conclusion.

                                            F.

       Under clear-error review, our task is to determine whether “the district court’s

account of the evidence is plausible in light of the record viewed in its entirety.”

Anderson, 470 U.S. at 573-74. If it is, “the court of appeals may not reverse it even

though convinced that had it been sitting as the trier of fact, it would have weighed the

evidence differently.” Id. at 574. For the reasons discussed above, we cannot say that the

district court’s view of the evidence regarding the IDD diagnosis is implausible. We

therefore conclude that the district court did not err in finding that Wooden suffers from

IDD, not pedophilic disorder.

                                           III.

       As previously noted, the district court, after rejecting the pedophilic-disorder

diagnosis, considered whether IDD qualified as a “serious mental illness, abnormality, or

disorder” under the Adam Walsh Act, 18 U.S.C. § 4247(a)(6), or whether Wooden

suffered from any other qualifying condition.      See J.A. 660-62.    The district court

answered those questions in the negative, and the government has not challenged those

conclusions on appeal.

                                           31
       Under these circumstances, our determination that the district court did not clearly

err when finding that Wooden did not suffer from pedophilic disorder is dispositive of

this appeal. The Act authorizes the civil commitment of “sexually dangerous” offenders,

18 U.S.C. § 4248(a), which requires, inter alia, proof that the offender “suffers from a

serious mental illness, abnormality, or disorder as a result of which he would have serious

difficulty in refraining from sexually violent conduct or child molestation if released,” id.

§ 4247(a)(6). Commitment is thus proper under the Act only if the offender (1) “suffers

from a serious mental illness, abnormality, or disorder,” and (2) the illness, abnormality,

or disorder causes the offender to “have serious difficulty in refraining from sexually

violent conduct or child molestation.” Id.; see United States v. Caporale, 701 F.3d 128,

130, 142 (4th Cir. 2012) (finding clear error in district court’s conclusion that inmate did

not suffer from a qualifying serious mental illness, but nonetheless agreeing with district

court that commitment was not authorized because government failed to prove that

inmate would have serious difficulty in refraining from sexually violent conduct); Hall,
664 F.3d at 467 (finding no clear error in district court’s refusal to commit inmate

suffering from pedophilia and antisocial personality disorder because government failed

to prove that inmate would have serious difficulty refraining from re-offense). Because

we find no clear error in the district court’s determination that Wooden does not suffer

from a serious mental illness within the meaning of the Act, commitment is not

authorized, and there is no need for us to consider whether the district court erred in its

analysis of the volitional-impairment issue.



                                               32
      In its briefs filed with this court, the government asserts that, at the very least, the

district court should have imposed conditions on Wooden’s release. We disagree. The

Act requires the “immediate[] discharge[]” of detainees who “will not be sexually

dangerous to others if released unconditionally,” 18 U.S.C. § 4748(e)(1), and authorizes

conditional discharges only for detainees who “will not be sexually dangerous to others if

released under a prescribed regimen of medical, psychiatric, or psychological care or

treatment,” id. § 4748(e)(2) (emphasis added). A conditional discharge thus is authorized

only for those detainees who require medical care or treatment to keep them from being

sexually dangerous; a detainee who is not sexually dangerous must be discharged

unconditionally. In this case, the district court concluded that Wooden does not suffer

from a serious mental illness, disease, or abnormality, and that Wooden therefore is not

sexually dangerous.    Accordingly, we conclude that the Act does not permit the

imposition of conditions on Wooden’s release. 8

                                            IV.

      “The question of whether a person is sexually dangerous is by no means an easy

one,” Hall, 664 F.3d at 467 (internal quotation marks omitted), and the potential

consequences of an incorrect decision are steep – a loss of liberty if an inmate is wrongly

      8
              18 U.S.C. § 4748(e), which explicitly authorizes conditional discharges,
refers to discharge proceedings initiated by prison officials. This action, however, was
initiated by Wooden himself, as authorized by 18 U.S.C. § 4247(h). Because § 4247(h)
speaks in terms of “discharge” only and makes no mention of a conditional discharge,
Wooden contends that a district court lacks authority to impose conditions on the release
of a sexually violent predator in cases where the discharge proceeding was initiated by
the inmate under § 4247(h). Given our conclusion that § 4248(e) does not permit a
conditional discharge in this case, we need not consider this argument.

                                             33
found to be sexually dangerous or unspeakable harm to a child if an inmate is wrongly

released. Under our judicial system, however, it is the district court, not this court, that is

charged with sorting out the factual issues and answering the ultimate question. In this

case, the district court was presented with two plausible theories of the case, both of

which were supported by facially credible expert evidence. Regardless of whether we

would have reached the same conclusion had we been the factfinders, the factual findings

of the district court “represent a permissible and reasonable interpretation of the evidence

presented at the hearing.” Id. Under these circumstances, we are constrained to affirm

the district court’s order requiring Wooden’s release.

                                                                                  AFFIRMED




                                              34